

SUBORDINATED REVOLVING CREDIT NOTE




$10,000,000.00                                                                      
St. Louis, Missouri
                                                                          
August 26, 2009


FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability
company (the “Borrower”), hereby promises to pay to the order of BUNGE N.A.
HOLDINGS, INC., a Delaware corporation (the “Lender”), the principal sum of Ten
Million Dollars ($10,000,000.00), or such lesser sum as may then constitute the
aggregate unpaid principal amount of all loans made by the Lender to the
Borrower pursuant to this Note. Loans under this Note may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note. Notwithstanding any provision contained in this Note to the
contrary, (a)  the aggregate principal amount of loans which the Lender shall be
committed to have outstanding under this Note at any one time shall not exceed
Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00) (the
“Lender’s Commitment”), (b) the Lender shall have no obligation to make any loan
under this Note if, after giving effect to such loan, the outstanding principal
balance of this Note would exceed the amount of the Lender’s Commitment and (c)
the Lender may make or refuse to make, in the Lender’s sole and absolute
discretion, any loan requested by the Borrower under this Note which would cause
the outstanding principal balance of this Note to exceed the amount of the
Lender’s Commitment.  To the extent there are any loans then outstanding under
this Note, the Borrower hereby covenants and agrees to make a mandatory
prepayment on this Note on each Business Day in an amount equal to the amount,
if any, by which the “Outstanding Revolving Advances” (as defined in the AgStar
Credit Agreement) on such Business Day are less than the “Borrowing Base” (as
defined in the AgStar Credit Agreement) on such Business Day, if, as and to the
extent Borrower is then permitted to make such prepayment under the AgStar
Credit Agreement (whether by making a drawing on its revolving line of credit
under the AgStar Credit Agreement or otherwise).


The Borrower further promises to pay to the order of the Lender interest on the
from time to time outstanding principal balance of this Note prior to the
maturity of this Note as follows: (a) so long as no Event of Default under this
Note has occurred and is continuing, at a rate per annum equal to Seven and
One-Half Percent (7-1/2%) per annum over and above the Floating Rate (which rate
of interest shall fluctuate as and when the Floating Rate shall change) and (b)
so long as any Event of Default under this Note has occurred and is continuing,
at a rate per annum equal to Ten and One-Half Percent (10-1/2%) per annum over
and above the Floating Rate (which rate of interest shall fluctuate as and when
the Floating Rate shall change).  Said interest shall be due and payable monthly
in arrears on the last day of each month commencing August 31, 2009, and at the
maturity of this Note, whether by reason of acceleration or otherwise.  From and
after the maturity of this Note, whether by reason of acceleration or otherwise,
interest shall accrue and be due and payable on the demand of the Lender on the
from time to time outstanding principal balance of this Note at a rate per annum
equal to Ten and One-Half Percent (10-1/2%) per annum over and above the
Floating Rate (which rate of interest shall fluctuate as and when the Floating
Rate shall change).


Interest on this Note shall be computed on the basis of a year of 360 days and
paid for the

 
-1-

--------------------------------------------------------------------------------

 

actual number of days elapsed (including the first day but excluding the last
day).  All payments received by the Lender under or in respect of this Note
shall be allocated among the principal, interest, collection costs and expenses
and other amounts due under this Note in such order and manner as the Lender
shall elect.


The Borrower may request a loan under this Note by providing the Lender with
written notice thereof no later than 10:00 a.m. (St. Louis time) at least one
(1) Business Day before the Business Day such loan is to be made. Each request
that the Lender make a loan under this Note (a “Borrowing Notice”) shall specify
(a) the amount of the loan requested, which must be at least $100,000.00 or any
larger multiple of $100,000.00 and (b) the date on which such loan is to be
made, which must be a Business Day during the Revolving Credit Period. If, after
giving effect to such loan, the outstanding principal balance of this Note would
not exceed the amount of the Lender’s Commitment, subject to the terms and
conditions of this Note and provided that the Lender has received the applicable
Borrowing Notice, the Lender shall (unless the Lender determines that any
applicable condition specified in the immediately following paragraph has not
been satisfied) make the proceeds of such loan available to the Borrower in
immediately available funds not later than 2:30 p.m. (St. Louis time) on the
Business Day specified in the Borrowing Notice by wire transferring the amount
of such loan to Borrower's Money Market, Treynor State Bank, Treynor, Iowa,
Bankers' Bank, Madison, WI (ABA Routing No. 075912479), credit Treynor State
Bank (ABA# 104920442), further credit to SIRE account #2101880 or to such other
bank account of the Borrower as the Borrower may from time to time designate in
writing. If, after giving effect to such loan, the outstanding principal balance
of this Note would exceed the amount of the Lender’s Commitment and the Lender
elects to make the requested loan to the Borrower (and the Lender shall have the
right to make or not make any such loan requested by the Borrower in the
Lender’s sole and absolute discretion), the Lender shall make the proceeds of
such loan available to the Borrower in immediately available funds not later
than 2:30 p.m. (St. Louis time) on the Business Day specified in the Borrowing
Notice by wire transferring the amount of such loan to the Borrower’s Money
Market, Treynor State Bank, Treynor, Iowa, Bankers' Bank, Madison, WI (ABA
Routing No. 075912479), credit Treynor State Bank (ABA# 104920442), further
credit to SIRE account #2101880 or to such other bank account of the Borrower as
the Borrower may from time to time designate in writing. Each request by the
Borrower for a loan under this Note shall constitute a representation and
warranty by the Borrower that all of the representations and warranties made by
the Borrower in this Note are true and correct on and as of the date of such
loan as if made on and as of the date of such loan. The Borrower hereby
authorizes the Lender to rely on facsimile, e-mail or written instructions of
any person identifying himself or herself as one of the individuals listed on
Schedule 1 attached hereto and incorporated herein by reference, and on any
signature of any such designated individual which the Lender in good faith
believes to be genuine, and the Borrower shall be bound thereby in the same
manner as if such person were actually authorized or such signature were
genuine. The Borrower also hereby agrees to defend and indemnify the Lender and
hold the Lender harmless from and against any and all claims, demands, damages,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses) relating to or arising out of or in
connection with the acceptance of instructions for making loans or repayments
under this Note.


Notwithstanding any provision contained in this Note to the contrary, the Lender
shall have no obligation to make any loan under this Note unless: (a) the Lender
shall have received a

 
-2-

--------------------------------------------------------------------------------

 

Borrowing Notice for such loan; (b) immediately before and immediately after
giving effect to such loan, the outstanding principal balance of this Note shall
not exceed the amount of the Lender’s Commitment; (c) immediately before and
immediately after giving effect to such loan, no Event of Default and no event
which with the passage of time or the giving of notice or both would constitute
an Event of Default under this Note shall have occurred and be continuing; (d)
immediately before and immediately after giving effect to such loan, no “Event
of Default” (as defined therein) and no event which with the passage of time or
the giving of notice or both would constitute an “Event of Default” (as defined
therein) under the AgStar Credit Agreement shall have occurred and be
continuing; (e) no material adverse change in the properties, assets,
liabilities, business, operations, income or condition (financial or otherwise)
of the Borrower shall have occurred since the date of this Note be continuing;
(f) all of the representations and warranties made by the Borrower in this Note
shall be true and correct in all material respects on and as of the date of such
loan as if made on and as of the date of such loan; and (g) immediately before
and immediately after giving effect to such loan, the “Outstanding Revolving
Advances” (as defined in the AgStar Credit Agreement) are at least equal to the
“Borrowing Base” (as defined in the AgStar Credit Agreement). Each request for a
loan by the Borrower under this Note shall be deemed to be a certification by
the Borrower on the date of the making of such loan that the statements set
forth in clauses (b), (c), (d), (e), (f) and (g) of the immediately preceding
sentence are true and correct on and as of such date.


The Lender shall record in its books and records the date and amount of each
loan made by it to the Borrower under this Note and the date and amount of each
payment of principal and/or interest made by the Borrower with respect thereto;
provided, however, that the obligation of the Borrower to repay each loan made
by the Lender to the Borrower under this Note shall be absolute and
unconditional, notwithstanding any failure of the Lender to make any such
recordation or any mistake by the Lender in connection with any such
recordation.  The books and records of the Lender showing the account between
the Lender and the Borrower shall be admissible in evidence in any action or
proceeding and shall constitute prima facie proof of the items therein set
forth.


The Borrower shall have the right to prepay all at any time or any portion of
the from time to time outstanding principal balance of this Note at any time
without penalty or premium.


The Borrower shall make each payment of principal of, and interest on, this Note
and all other amounts payable under this Note not later than 12:00 noon
(St. Louis time) on the date when due by wire transferring such amounts to the
Lender’s Account No. 323-891918 at  JP Morgan Chase (ABA Routing No.
0210-0002-1) or to such other bank account of the Lender as the Lender may from
time to time designate in writing.  Any such payment received by the Lender
after 12:00 noon (St. Louis time) shall be deemed to have been paid on the next
succeeding Business Day.  Whenever any payment of principal of, or interest on,
this Note shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon, at the then applicable rate, shall be payable for such
extended time. The acceptance by the Lender of any payment of principal or
interest due under this Note after the date it is due shall not be held to
establish a custom or waive any rights of the Lender to enforce prompt payment
of any further payments or otherwise.

 
-3-

--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants to the Lender that (a) all of the
proceeds of each loan evidenced by this Note will be used by Borrower solely for
the working capital purposes of the Borrower, (b) the Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Iowa, (c) the execution, delivery and performance by
the Borrower of this Note (i) are within the limited liability company powers of
the Borrower, (ii) have been duly authorized by all necessary limited liability
company action on the part of the Borrower, (iii) require no consent, approval
or authorization of, action by or in respect of or filing or recording with any
governmental or regulatory body, agency or official or any other third party and
(iv) do not conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under or result in any violation of, the
terms of the articles or organization, operating agreement or other
organizational documents of the Borrower, any applicable law, rule, regulation,
order, writ, judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which the Borrower is a party or by which the Borrower or any of
its property or assets is bound or to which the Borrower or any of its property
or assets is subject, (d) this Note has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
and is enforceable against the Borrower in accordance with its terms and (e) the
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of The Board of Governors of
the Federal Reserve System, as amended) and no part of the proceeds of any loan
under this Note will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase or carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund or repay indebtedness originally incurred for such purpose
or (ii) for any purpose which entails a violation of, or which is inconsistent
with, the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended.


If any of the following events (“Events of Default”) shall occur: (a) the
Borrower shall fail to make any payment of any principal of, interest on or
other amount due under this Note as and when the same shall become due and
payable, whether by reason of demand, maturity, acceleration or otherwise; (b)
any representation or warranty made by the Borrower in this Note shall prove to
have been untrue or incorrect in any material respect when made or deemed made;
(c) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership, liquidation or
similar law, (ii) consent to the institution of, or fail to contravene in a
timely and appropriate manner, any such proceeding or the filing of any such
petition, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator or similar official of itself or a substantial part of
its property or assets, (iv) file an answer admitting the material allegations
of a petition filed against itself in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any limited liability company action for the purpose of effecting any
of the foregoing; (d) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Borrower, or of a substantial part of the property
or assets of the Borrower, under Title 11 of the United States Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership, liquidation or
similar law, (ii) the appointment of a

 
-4-

--------------------------------------------------------------------------------

 

receiver, trustee, custodian, sequestrator or similar official of the Borrower
or of a substantial part of the property or assets of the Borrower or (iii) the
winding up or liquidation of the Borrower; and any such proceeding or petition
shall continue undismissed for thirty (30) consecutive days or an order or
decree approving or ordering any of the foregoing shall continue unstayed and in
effect for thirty (30) consecutive days; (e) dissolution, termination of
existence or operations, merger, consolidation or transfer of a substantial part
of the property or assets of the Borrower; (f) the Borrower shall become
insolvent in either the equity or bankruptcy sense of the term; (g) a judgment
or order is rendered against the Borrower and either (i) enforcement proceedings
have been commenced by any creditor upon any such judgment or order or (ii)
within thirty (30) days after entry thereof, such judgment or order is not paid
or otherwise discharged or execution thereof stayed pending appeal, or within
thirty (30) days after the expiration of any such stay, such judgment or order
is not paid or otherwise discharged; or a judgment or order in an amount in
excess of $100,000.00 is rendered against the Borrower, irrespective of whether
such judgment or order is paid or otherwise discharged or stayed pending appeal;
(h) any default or event of default shall occur under or within the meaning of
any agreement, document or instrument evidencing, securing, guaranteeing the
payment of or otherwise relating to any outstanding indebtedness of the Borrower
for borrowed money (other than this Note) in a principal amount in excess of
$100,000.00 and such default shall (1) consist of the failure to pay such
indebtedness when due (subject to any applicable grace period), whether by
reason of maturity, acceleration or otherwise or (2) permit the holder or
holders thereof to accelerate the maturity such indebtedness or otherwise cause
such indebtedness to become due and payable prior to its expressed maturity; (i)
any default or event of default by the Borrower shall occur under or within the
meaning of any Material Agreement which is not cured within any applicable grace
or cure period (if any) and which default or event of default shall (1) consist
of a failure by the Borrower to make any required payment thereunder when due,
or (2) allow Bunge North America, Inc. or any affiliate thereof to withhold
performance or terminate such Material Agreement; (j) any “Event of Default” (as
defined therein) shall occur under or within the meaning of the AgStar Credit
Agreement; or (k) the AgStar Credit Agreement is amended, modified or terminated
without the prior written consent of the Lender; then, and in each such event
(other than an event described in clauses (c) or (d) above), the Lender shall
have the right to declare that its obligation to make loans under this Note has
terminated, whereupon such obligation of the Lender shall be immediately and
forthwith terminated, and the Lender shall have the further right to declare the
entire outstanding principal balance of and all accrued and unpaid interest on
this Note to be forthwith due and payable, whereupon all of the unpaid principal
balance of and all accrued and unpaid interest on this Note shall become and be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and the Lender shall have the further right to exercise any and all other rights
and remedies which it may have at law or in equity; provided, however, that upon
the occurrence of any event described in clauses (c) or (d) above, the Lender’s
obligation to make loans under this Note shall automatically terminate and the
entire outstanding principal balance of and all accrued and unpaid interest on
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower, and the Lender shall have the right to
exercise any and all other rights and remedies which it may have at law or in
equity.


Upon the occurrence and during the continuance of any Event of Default under
this Note, the Lender is hereby authorized at any time and from time to time,
without notice to the

 
-5-

--------------------------------------------------------------------------------

 

Borrower (any such notice being expressly waived by the Borrower) and to the
fullest extent permitted by law, to set-off and apply any and all indebtedness
and other amounts at any time owing by the Lender to or for the credit or
account of the Borrower against any and all indebtedness of the Borrower to the
Lender evidenced by or arising under or in respect of this Note irrespective of
whether or not the Lender shall have made any demand under this Note and
although such obligations may be contingent or unmatured.  The Lender agrees to
promptly notify the Borrower after any such set-off and application made by the
Lender, provided, however, that the failure to give such notice shall not affect
the validity of any such set-off and application.  The rights of the Lender
under this paragraph are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.  Nothing contained in this paragraph shall impair the right of the Lender
to exercise any right of set-off or counterclaim it may have against the
Borrower and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower unrelated to this Note.


In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of demand or otherwise, and this Note is
placed in the hands of an attorney or attorneys for collection, or if this Note
is placed in the hands of an attorney or attorneys for representation of the
Lender in connection with the bankruptcy or insolvency proceedings relating to
or affecting this Note, the Borrower hereby promises to pay to the order of the
Lender, in addition to all other amounts otherwise due on, under or in respect
of this Note, the costs and expenses of such collection and representation,
including, without limitation, reasonable attorneys' fees and expenses (whether
or not litigation shall be commenced in aid thereof).


The Borrower hereby agrees to pay or reimburse the Lender upon demand for (a)
all out-of-pocket costs and expenses including, without limitation, reasonable
attorneys' fees and expenses, incurred by the Lender in connection with the
preparation, negotiation, execution, administration and/or enforcement of this
Note and (b) all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys' fees and expenses, incurred by the Lender in
connection with any amendment, modification, extension, renewal or restatement
of this Note. The Borrower further agrees to pay or reimburse the Lender for any
stamp or other taxes which may be payable with respect to the execution,
delivery, recording and/or filing of this Note.  All of the obligations of the
Borrower under this paragraph shall survive the payment and termination of this
Note.


This Note may not be changed, nor may any term or condition be waived, modified
or discharged orally but only by an agreement in writing, signed by the
Lender.  No failure or delay by the Lender in exercising any right, remedy,
power or privilege under this Note shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.


All parties hereto expressly waive presentment, demand for payment, notice of
dishonor, protest and notice of protest.


For purposes of this Note, the following terms shall have the following
meanings:


AgStar Credit Agreement shall mean that certain Credit Agreement dated May 2,

 
-6-

--------------------------------------------------------------------------------

 

2007, by and among the Borrower, AgStar Financial Services, PCA and the
additional commercial, banking or financial institutions party thereto as banks
(collectively, the “Banks”) and AgStar Financial Services, PCA, as the agent for
the Banks, as amended by that certain First Amendment to Credit Agreement dated
March 7, 2008, that certain Second Amendment to Credit Agreement dated December
19, 2008, that certain Third Amendment to Credit Agreement dated December 30,
2008, that certain Fourth Amendment to Credit Agreement dated as of February 28,
2009, that certain Fifth Amendment to Credit Agreement dated August 1, 2009, and
as the same may from time to time be further amended, modified, extended,
renewed or restated.


Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by the Lender or by commercial banks in St. Louis, Missouri or New
York, New York.


Eurodollar Business Day shall mean any Business Day on which commercial banks
are open for international business (including dealings in dollar deposits) in
both London and New York, New York.


Floating Rate shall mean, as of any Business Day, a rate per annum equal to the
British Bankers’ Association interest settlement rates for U.S.  Dollar deposits
for an interest period of one (1) month as of 11:00 a.m. (London time) on such
Business Day (or, if such Business Day is not a Eurodollar Business Day, as of
11:00 a.m. (London time) on the immediately preceding Eurodollar Business Day)
as published on Reuters Screen LIBOR01 Page, or if Reuters Screen LIBOR01 Page
is not available, as published by Bloomberg Financial Services, Dow Jones Market
Services, Telerate or any similar service selected by the Lender. The Floating
Rate shall be determined and reset monthly on the first (1st) Business Day of
each month.


Material Agreement means any of the following agreements between the Borrower
and Bunge North America, Inc. or an affiliate thereof (or its affiliate), in
each case as the same may be amended, modified, supplemented and restated from
time to time: (a) Distillers Grain Purchase Agreement, dated as of October 13,
2006; (b) Agreement (Council Bluffs elevator), dated as of October 13, 2006; (c)
Ethanol Purchase Agreement, dated as of December 15, 2008; (d) Grain Feedstock
Agency Agreement, dated as of October 13, 2006; (e) Grain Feedstock Supply
Agreement, dated as of December 15, 2008; (f) Lease Agreement dated as of
December 15, 2008; (g) Amended and Restated Railcar Sublease dated as of March
25, 2009; and (h) Risk Management Services Agreement dated as of December 15,
2008.


Revolving Credit Period shall mean the period commencing on the date of this
Note and ending July 31, 2011.


THE BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY MISSOURI STATE COURT SITTING IN THE CITY OR COUNTY OF ST. LOUIS, MISSOURI OR
ANY UNITED STATES OF AMERICA COURT SITTING IN THE EASTERN DISTRICT OF MISSOURI,
EASTERN DIVISION, AS THE LENDER MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF

 
-7-

--------------------------------------------------------------------------------

 

OR RELATING TO THIS NOTE, (B) AGREES THAT ALL CLAIMS IN RESPECT TO ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS, (C)
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THE BORROWER
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVES ANY CLAIM THAT SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (E) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH THE
BORROWER MAY NOW OR HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT
DOMICILES.  THE BORROWER (AND BY ITS ACCEPTANCE HEREOF, THE LENDER) IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH THE
BORROWER AND THE LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.


This notice is provided pursuant to Section 432.047, R.S.Mo.  As used herein,
“borrower(s)” means the Borrower, “creditor” means the Lender and each of “the
credit agreement” and “this writing” means this Note. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


This Note shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns; provided, however, that the
Borrower may not assign or otherwise transfer any of its rights or delegate any
of its obligations or duties under this Note without the prior written consent
of the Lender and any purported assignment, transfer or delegation without the
prior written consent of the Lender shall be null and void.


The Lender’s rights pursuant to this Note are subordinated to the rights of the
Banks (as defined in the AgStar Credit Agreement) to the extent set forth in
that Debt Subordination Agreement, dated on or about the date hereof, by and
between the Lender and AgStar Financial Services, PCA.















 
-8-

--------------------------------------------------------------------------------

 

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).
 

  SOUTHWEST IOWA RENEWABLE ENERGY, LLC          
 
By:
/s/ Karol King       Name:  Karol King               Title:  Chairman           


:

 
-9-

--------------------------------------------------------------------------------

 

SCHEDULE 1


Authorized Individuals





 
-10-

--------------------------------------------------------------------------------

 
